United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



Clark+Elbing LLP
101 Federal Street
Boston MA 02110


In re Application of 			           :
Luciana Molinero et al. 	: 
Serial No. 15/609,473	: 	PETITION TO WITHDRAW FINALITY
Filed: May 31, 2017    	:	
Docket No.: 50474-108002		           :

This letter is in response to the Petition under 37 CFR § 1.181 filed March 26, 2020, requesting that the Director withdraw the finality of the January 26, 2021, Office action. The Technology Center Director has the authority to decide this petition; MPEP 1002.02(c)(3)(a). The petition to withdraw finality is GRANTED.
BACKGROUND
This AIA  application was filed on May 31, 2017 with claims 1-67, which were generally directed to methods of evaluating a cancer patient’s suitability for immunotherapy based on gene-expression levels. Most relevant to this petition is the fact that independent claim 1 was generic to all cancers, while dependent claims 62 and 65 listed cancers including non-squamous non-small cell lung cancer (NSCLC).

Applicants made a preliminary amendment to the claims on September 6, 2017. On July 27, 2018, the examiner sent a species-election requirement with respect to the genes being assayed; applicants replied on December 27, 2018.

Examination on the merits commenced on April 2, 2019. At that time, the examiner sent a nonfinal action rejecting claims 1, 4, 5, 12, 27, 44, 52, 56-58, and 61-67. All of these claims were rejected for containing an improper Markush grouping; under 35 U.S.C. 112(a) for lack of written description; and under 35 U.S.C. 101 for lack of subject-matter eligibility. In addition, the examiner rejected claims 12, 27, 44, and 52 under 35 U.S.C. 112(b). The examiner also rejected claims 1, 4, 5, 12, 27, 44, 56-58, 66, and 67 under 35 U.S.C. 102(a)(1) as anticipated by Chen (US 20120219559); claims 61-65 were rejected under 35 U.S.C. 103 as obvious over Chen. The examiner noted that Chen teaches detecting the elected markers in immune cells and suggests treating NSCLC. (April 2, 2019, Office action 11.) 



On March 26, 2020, applicants filed a request for continued examination, amending the claims to limit them to the elected panel of genes, among other changes. The examiner sent a nonfinal Office action in which she dropped all of the rejections of record. She imposed a new rejection of claims 1, 12, 56-58, 61-66, and 70-74 (all remaining claims) under 35 U.S.C. 112(a) for scope of enablement. The rejection found the specification non-enabling for selecting a treatment based on a change in expression level relative to a median level. (March 26, 2020, Office action 3.) The examiner applied no art to the claims and did not address claims 62 and 65 in particular. 

Applicants replied on December 22, 2020, this time amending claim 1 to limit the cancer to non-squamous NSCLC and to cancel claims 62 and 65, among other things. They also amended claim 1 to narrow the detection from “a change in the level of expression” to “an increase in the level of expression.” On January 26, 2021, the examiner sent an Office action rejecting claims 1, 12, 56-58, 61-63, 66, and 70-74 (all remaining claims) under 35 U.S.C. 112(b) as indefinite for the term “expression” and rejecting claims 1, 12, 56, 63, and 66 under 35 U.S.C. 102(a)(1) as anticipated by Saad (US 20120258878) as evidenced by an Affymetrix website. Regarding the new “increase in expression level” limitation, the examiner found that the claim “encompasses both increased expression and also detection that is not increased” because the administration step is only carried out when there is an increase. (January 26, 2021, Office action 4.) The examiner made the action final, finding that the new rejections were necessitated by the claim amendments. (Office action 5.)

On March 6, 2021, applicants submitted a petition requesting withdrawal of the January 26, 2021, Office action’s finality. The petition contends that the new rejection over Saad was not necessitated by amendment because it could have been made prior to the December 22, 2020, claim amendments. (Petition 3.) The petition further points out that the examiner interpreted claim 1 as including embodiments in which expression levels increase and in which they do not, meaning that this claim amendment could not have necessitated the new rejection. (Petition 3.) The petition also notes that “non-squamous NSCLC” was a cancer listed in claim 65. (Petition 3.) 
RELEVANT AUTHORITIES
MPEP 706.07 instructs, in relevant part:

Before final rejection is in order a clear issue should be developed between the examiner and applicant. To bring the prosecution to as speedy conclusion as possible and at the same time to deal justly by both the applicant and the public, the invention as disclosed and claimed should be thoroughly searched in the first action and the references fully applied. . . . The examiner should never lose sight of the fact that in every case the applicant is entitled to a full and fair hearing, and that a clear issue between applicant and examiner should be developed, if possible, before appeal.

MPEP 706.07(a) instructs, in relevant part:

Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in [a properly submitted] information disclosure statement . . . . For guidance in determining what constitutes a new ground of rejection, see MPEP § 1207.03(a).
(All emphases added.)
DISCUSSION 
The Technology Center Director agrees that the finality of the January 26, 2021, Office action was improper. The first two Office actions in the prosecution found claims including claims 1, 62, and 65 to be anticipated or obvious, and the June 29, 2020, nonfinal Office action dropped all art rejections and only found the claims noncompliant with section 112(a). At this time, then, applicants were under the impression that the claims were free of the art. After applicants amended claim 1 to incorporate the limitations of claim 65, the examiner made a new art rejection over Saad. As such, the issue of anticipation has not been fully developed before appeal.
DECISION

The examiner imposed a new written-description rejection of claim 19 not necessitated by the amendments to that claim. The Petition under 37 C.F.R. § 1.181 filed on January 26, 2021, requesting withdrawal of finality is GRANTED. 

The January 26, 2021, Office action is now a nonfinal action. The statutory period for replying to that Office action expires on July 26, 2021. 

Should there be any questions about this decision, please contact Lora E Barnhart Driscoll, by letter addressed to Director, TC 1600, at the address listed above; by telephone at 571-272-1928; or on the official record by facsimile sent to the general Office facsimile number, 571-273-8300.



/GARY JONES/Gary Jones
Director, Technology Center 1600